ORDER

PER CURIAM.
Keith Bain (Defendant) appeals from his convictions for second degree burglary, section 569.170, RSMo 1994, possession of a controlled substance, section 195.202, RSMo 1994, and possession of drug paraphernalia, section 195.233, RSMo 1994. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the parties’ exclusive use setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).